internal_revenue_service number release date index numbers legend department of the treasury washington dc person to contact telephone number refer reply to cc ita plr-102118-03 date date taxpayer date date date dear this ruling is in reply to the letter and enclosures requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations for taxpayer to file a copy of a form_3115 application_for change in accounting_method with the internal_revenue_service irs national_office this request was made in accordance with sec_301_9100-3 on date taxpayer timely filed its federal_income_tax return for the taxable_year ending date along with the original of the form_3115 filed under revproc_2002_9 2002_1_cb_327 to change taxpayer’s method_of_accounting for depreciation however no copy of this form_3115 was filed with the irs national_office until date because taxpayer’s accountant inadvertently failed to timely file the copy page revproc_2002_9 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change the taxpayer's method_of_accounting under sec_446 of the internal_revenue_code and the income_tax regulations thereunder section a of revproc_2002_9 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2002_9 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer's timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly an extension of time is hereby granted for taxpayer to file the necessary copy of the form_3115 with the irs national_office this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_3115 when it is filed except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences arising from taxpayer’s activities specifically we express no opinion concerning whether taxpayer is qualified to file its application_for a change in accounting_method under revproc_2002_9 or that it otherwise meets the requirements of that revenue_procedure page pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative this ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely lewis j fernandez deputy associate chief_counsel income_tax accounting
